           Case 5:13-cr-00130-cr Document 220 Filed 03/11/19 Page 1 of 2
                                                                                                                  c. ~
                                                                                              U l" :71 ;~ ... rm.1
                                                                                               • • .:,, 1.;h, 1
                                                                                                               .-; ,     ,..,
                                                                                                                         t.OURT
                                                                                             OiSTRICTr Of     ·      Y,...tP"-"O"T
                                                                                                                        -~u t n
                                                                                                          rllED
Prob 12
(DNT Rev. 11/16)                                                                             2019 ftAR fJ PH 3: 2 I
                              UNITED STATES DISTRICT COURT
                                         For The                                                      CLERK
                                  DISTRICT OF VERMONT                                        SY . (/hi\/
                                                                                                '1!PUTY CLERK
 U.S.A. vs. Kurt Andall                                                         Docket No. 5:13CR-130-1

                           Petition on Probation and Supervised Release

COMES NOW ALYSSA MALONE, PROBATION OFFICER OF THE COURT, presenting an
official report upon the conduct and attitude of Kurt Andall , who was placed on supervision by
the Honorable Christina Reiss sitting in the Court at Burlington, on the 30 day of September,
2014, who fixed the period of supervision at four years, and imposed the general terms and
conditions theretofore adopted by the Court and also imposed special conditions and terms as
follows:

You must participate in a program approved by the United States Probation Office for substance abuse,
which program may include testing to determine whether you have reverted to the use of drugs or alcohol.
You shall contribute to the cost of services rendered in an amount to be determined by the probation
officer based on ability to pay or the availability of third party payment. You must refrain from the use of
alcohol and other intoxicants during and after treatment.

You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
U.S.C. Section 1030(e)(l)), other electronic communications or data storage devices or media, or office,
to a search conducted by a United States probation officer. Failure to submit to a search may be grounds
for revocation of release. You must warn any other occupants that the premises may be subject to
searches pursuant to this condition. An officer may conduct a search pursuant to this condition only when
reasonable suspicion exists that you have violated a condition of supervision and that the areas to be
searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
reasonable manner.

    RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS FOLLOWS:
                     (if short insert here; if lengthy write on separate sheet and attach)



      1.   The defendant shall not commit another federal, state or local crime (General condition)

           On or about March 8, 2019, Kurt Andall physically assaulted and held a handgun to his
           wife's head, pulling the trigger. Andall charged with Title 13 V.S.A. 1043(a)(2), First
           Degree Aggravated Domestic Assault; Title 13 V.S.A. 1025, Recklessly Endangering
           Another Person; and Title 13 V.S.A. 4017, Persons Prohibited from Possessing a
           Firearm, as evidenced by the affidavit written by Officer Kyle Brouillette of the
           Burlington Police Department.
             Case 5:13-cr-00130-cr Document 220 Filed 03/11/19 Page 2 of 2




         2. The defendant shall not possess a firearm, ammunition, destructive device or any other
            dangerous weapon.

             On or about March 8, 2019, Andall possessed a firearm and ammunition as evidenced
             by the affidavit of Officer Kyle Brouillette of the Burlington Police Department.


    PRAYING THAT THE COURT WILL ORDER the issuance of a warrant to bring Kurt
    Andall may appear before the Court to show cause why his term of supervised release should
    not be revoked.

    ORDER OF COURT                                               I declare under penalty of perjury that the
                                                                 foregoing is true and correct.
    Considered and ordered this         i I'.'/,..      day
    of      1'0 i f ~          , 20 I"\            and ordered
    filed and made a part of the records in the above
    case. It is further ordered that this petition be
    SEALED until execution of the warrant.
                                                                 Executed on March 11, 2019




(   _   r/   Coe~---·   __ ,.,.-,.-·-




    U.S. District Court Judge
                                        ~;:;;,.




                                                                 Alyssa M. Malone
                                                                 U.S. Probation Officer
                                                                 Place: Burlington

                                                                 Date: March 11, 2019
